       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

KATHLEEN MARVE BISBEE,

        Plaintiff,

v.                                                                            Civ. No. 20-155 JAP/GJF

ANDREW SAUL, Commissioner of
the Social Security Administration,

        Defendant.

                                    PROPOSED FINDINGS AND
                                   RECOMMENDED DISPOSITION

        THIS MATTER is before the Court upon Plaintiff Kathleen Marie1 Bisbee’s “Motion to

Reverse and Remand for a Rehearing with Supporting Memorandum” [ECF 19] (“Motion”). The

Motion is fully briefed. ECF 21 (response); ECF 22 (reply). Having meticulously reviewed the

entire record and the parties’ briefing, the Court recommends that the Commissioner’s final

decision be AFFIRMED, that Plaintiff’s Motion be DENIED, and that the instant case be

DISMISSED WITH PREJUDICE.

I.   BACKGROUND

        In August 2014, Plaintiff applied for disability insurance benefits and supplemental security

income, claiming disability due to conditions caused by a car accident, with a February 27, 2012,

disability onset date. Administrative Record (“AR”) at 29, 194–205. Initially and upon

reconsideration, the Social Security Administration (“SSA”) denied Plaintiff’s applications. AR at

78–101. After these denials, Plaintiff requested a hearing before an administrative law judge

(“ALJ”), AR at 121, which was held in June 2017. AR at 44–61. Later that month, that ALJ issued


1
  Plaintiff’s middle name is “Marie” not “Marve.” Administrative Record (“AR”) at 54, 729 (stating that the Social
Security Administration’s records indicate that Plaintiff’s middle name is Marve because when she applied for a
replacement “Social Security card, they [couldn’t] read [her] handwriting”).
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 2 of 17




a partially favorable decision determining that Plaintiff “was not disabled prior to January 18,

2017[,] but became disabled on that date and ha[d] continued to be disabled through the date of

th[e] decision [June 30, 2017].”2

         After Plaintiff requested review by the Appeals Council, she received a consultative

psychological evaluation from Eligio Padilla, Ph.D. on September 11, 2017. Bisbee v. Berryhill,

No. 18-cv-0731 SMV, 2019 WL 1129459, at *2 (D.N.M. Mar. 12, 2019). The Appeals Council

refused to consider Dr. Padilla’s report, holding that it would not change the outcome of the ALJ’s

decision, and denied Plaintiff’s request for review. Id. Subsequently, Plaintiff filed an action in this

District arguing that the Appeals Council erred by declining to consider Dr. Padilla’s report. Id. at

*3–4. In March 2019, the Honorable Stephan M. Vidmar agreed and remanded the case to the

Appeals Council to allow it “the first opportunity to evaluate the ALJ’s decision in light of” Dr.

Padilla’s report. Id. at *4, 6. In May 2019, the Appeals Council in turn remanded the case to an

ALJ for a new hearing. AR at 802. In November 2019, a different ALJ held another hearing. AR

at 727–62. That ALJ determined, however, that Plaintiff was not disabled between February 27,

2012, and January 17, 2017. AR at 701, 718. Plaintiff timely appealed the decision to this Court.

ECF 1.




2
 The 2017 ALJ found that while “[t]he objective medical evidence of record prior to January 17, 2017[,] d[id] not
support the extent of limitations alleged by [Plaintiff,]” AR at 32, “beginning on January 17, 2017, [Plaintiff’s]
allegations regarding her symptoms and limitations [were] consistent with the evidence.” Id. at 35. The difference
between those two time periods can be explained by Plaintiff’s development of a “large [spinal] disc protrusion.” AR
at 35 (citing AR at 620). This protrusion caused Plaintiff severe pain (along with other symptoms) and had to be treated
via laminectomy (removal of a portion of the vertebral bone). AR at 35 (citing AR at 633). Afterward, Plaintiff
continued to experience moderate to severe pain. Id. (citing AR at 629). Accordingly, and based largely on an opinion
by Plaintiff’s surgeon for that procedure, see AR at 35 (citing AR at 679–83), the 2017 ALJ found that Plaintiff became
disabled on the date of her laminectomy. AR at 37.

                                                           2
      Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 3 of 17




II. PLAINTIFF’S CLAIMS

       Plaintiff contends that the ALJ’s decision was not based on substantial evidence because

he incorrectly applied the three-step analysis set forth in Luna v. Bowen, 834 F.2d 161 (10th Cir.

1987), which is used to evaluate a claimant’s allegations of disabling pain. ECF 19 at 10. Plaintiff

directs the Court’s attention to three alleged points of error. First, she contends that “the ALJ did

not provide the link required between [Plaintiff’s] complaints of pain and her health history.” Id.

at 11. Second, she says that the ALJ improperly cited Plaintiff’s “sporadic” performance of

household tasks as establishing that, despite her pain, she could engage in substantial gainful

activity. Id. at 12–13. Third, she avers that, in assessing Plaintiff’s complaints of pain, the ALJ did

not consider Plaintiff’s persistent attempts to obtain treatment for her hip and back pain. Id. at 13–

14.

III. APPLICABLE LAW

       A. Standard of Review

       The Court’s review of an ALJ’s decision is both legal and factual. See Maes v. Astrue, 522

F.3d 1093, 1096 (10th Cir. 2008) (“The standard of review in a social security appeal is whether

the correct legal standards were applied and whether the decision is supported by substantial

evidence.” (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497–98 (10th

Cir. 1992))).

       In determining whether the correct legal standards were applied, the Court reviews

“whether the ALJ followed the specific rules of law that must be followed in weighing particular

types of evidence in disability cases.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005)). The Court may reverse and remand if


                                                   3
      Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 4 of 17




the ALJ failed to “apply correct legal standards” or “show . . . [he or she] has done so.” Hamlin v.

Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004) (citing Winfrey v. Chater, 92 F.3d 1017, 1019

(10th Cir. 1996)).

       The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g) (emphasis added). “Under the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficien[t] evidence’

to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(brackets in original) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

“And . . . the threshold for such evidentiary sufficiency is not high. Substantial evidence, [the

Supreme] Court has said, is more than a mere scintilla.” Id. (internal quotation marks and citation

omitted). “It means—and means only—such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (internal quotation marks omitted).

       Under this standard, a court should still meticulously review the entire record, but it may

not “reweigh the evidence nor substitute [its] judgment for that of the agency.” Newbold v. Colvin,

718 F.3d 1257, 1262 (10th Cir. 2013) (quoting Branum v. Barnhart, 385 F.3d 1268, 1270 (10th

Cir. 2004)); Hamlin, 365 F.3d at 1214. Indeed, a court is to “review only the sufficiency of the

evidence, not its weight.” Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007) (emphasis in

original). Therefore, “[t]he possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s findings from being supported by substantial

evidence.” Lax, 489 F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir.

2004)). Furthermore, a court “may not displace the agency’s choice between two fairly conflicting

views, even though the court would justifiably have made a different choice had the matter been


                                                  4
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 5 of 17




before it de novo.” Id. (quoting Zoltanski, 372 F.3d at 1200) (brackets omitted).

        Ultimately, if the correct legal standards were applied and substantial evidence supported

the ALJ’s findings, the Commissioner’s decision stands, and Plaintiff is not entitled to relief.

Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004); Hamlin, 365 F.3d at 1214.

        B. Sequential Evaluation Process

        To qualify for disability benefits, a claimant must establish that she is unable to “engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (emphasis added).

        The SSA has devised a five-step sequential evaluation process to determine disability. See

Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (citing 20 C.F.R. § 416.920). The claimant bears

the burden of proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 & n.5

(1987); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005); Williams v. Bowen, 844 F.2d

748, 750-51, 751 n.2 (10th Cir. 1988). In the first four steps, the claimant must show (1) that “[s]he

is not presently engaged in substantial gainful activity,” (2) that “[s]he has a medically severe

impairment or combination of impairments,” and either (3) that the impairment is equivalent to a

listed impairment3 or (4) that “the impairment or combination of impairments prevents [her] from

performing [her] past work.” Williams, 844 F.2d at 750-51; Grogan, 399 F.3d at 1261.

        If the claimant has advanced through step four, the burden of proof then shifts to the




3
 If the claimant can show that she has a listed impairment, she will be found to be disabled and the analysis stops.
20 C.F.R. § 416.920(a)(4)(i-iv). Otherwise, if no listed impairment can be shown, the analysis moves on to step four.
Id.


                                                          5
          Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 6 of 17




Commissioner to show that the claimant nonetheless retains sufficient functional capacity “to

perform other work in the national economy in view of [her] age, education, and work experience.”

Yuckert, 482 U.S. at 142, 146 n.5.

           C. Complaints of Disabling Pain

           “In determining whether an individual is disabled,” the SSA considers “all of the

individual’s symptoms, including pain, and the extent to which the symptoms can reasonably be

accepted as consistent with the objective medical and other evidence in the individual’s record.”

SSR 16-3P, 2016 WL 1119029, at *3.4 Importantly, “an individual’s statements of symptoms alone

are not enough to establish the existence of a physical . . . impairment or disability.” Id. (emphasis

added). In assessing a claimant’s symptoms, the SSA employs a two-step analysis. First, the SSA

considers “whether there is an underlying medically determinable physical or mental impairment(s)

that could reasonably be expected to produce an individual’s symptoms, such as pain.” Id. Second,

once such an impairment is established, the SSA “evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual’s ability to perform

work-related activities.” Id. “In considering the intensity, persistence, and limiting effects of an

individual’s symptoms,” the SSA examines “the entire case record, including the objective medical

evidence; an individual’s statements . . .; statements and other information provided by medical

sources and other persons; and any other relevant evidence in the individual’s case record.” Id. at

*4.

           Specifically, with regard to pain, the Tenth Circuit has long employed a slightly different

(although largely similar) three-factor test, which originated in Luna v. Bowen, 834 F.3d 161 (10th


4
    The regulatory grounding for SSR 16-3P is found at 20 C.F.R. §§ 404.1529(c), 416.929(c).

                                                           6
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 7 of 17




Cir. 1987). Luna dictates that an ALJ evaluate the following:

         (1) Whether the claimant established a pain-producing impairment by objective
         medical evidence; (2) if so, whether the impairment is reasonably expected to
         produce some pain of the sort alleged (what we term a “loose nexus”); and (3) if so,
         whether, considering all the evidence, both objective and subjective, the claimant’s
         pain was in fact disabling.

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166–67 (10th Cir. 2012) (citing Luna, 834 F.2d at 161–

64). In conducting this analysis, an ALJ should consider evidence like “a claimant’s persistent

attempts to find relief for h[er] pain and h[er] willingness to try any treatment prescribed, regular

use of crutches or a cane, regular contact with a doctor . . ., the claimant’s daily activities, and side

effects of medication.” Id. at 1167 (quoting Luna, 834 F.2d at 163–65) (internal quotation marks

omitted). Notably, “so long as the ALJ ‘sets forth the specific evidence he relies on in evaluating

the claimant’s credibility,[5] he need not make a ‘formalistic factor-by-factor recitation of the

evidence.’” Id. (quoting Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000)). In reviewing an

ALJ’s credibility determination, the Court must keep in mind that “[c]redibility determinations are

peculiarly the province of the finder of fact” and should not be upset “when supported by substantial

evidence.” Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005).

IV. THE 2019 ALJ’S FINDINGS AND DECISION6

         “After careful consideration of all the evidence,” the ALJ concluded that Plaintiff was not


5
 The Court notes that while many of the seminal Tenth Circuit decisions on pain evaluation speak in terms of assessing
a claimant’s “credibility,” the SSA has since moved away from the use of such language. SSR 16-3P, 2016 WL
1119029, at *1. This semantic shift purported to clarify that subjective symptom evaluations are not an “examination
of an individual’s character.” Id.
6
 Because Plaintiff does not challenge any portion of the ALJ’s findings with respect to her alleged mental impairments,
the Court’s recounting of the ALJ’s findings and decision is limited to Plaintiff’s alleged physical impairments. The
Court, however, notes that the ALJ did address and make findings regarding Dr. Padilla’s September 2017
psychological evaluation report, the subject of Judge Vidmar’s 2019 decision, but the Court does not further discuss
such findings because they are irrelevant to the instant appeal. See AR at 714–15.


                                                          7
          Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 8 of 17




“under a disability within the meaning of the Social Security Act from February 27, 2012,” through

January 17, 2017. AR at 702.

           A. Steps One Through Three

           At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

the alleged onset date. AR at 703.7 At step two, the ALJ determined that Plaintiff had the following

severe impairments: “degenerative disc disease; degenerative joint disease; carpal tunnel syndrome;

obesity; and sciatica.” Id. at 704. The ALJ also considered Plaintiff’s other claimed impairments

but found them to be non-severe. AR at 704–05.8 At step three, the ALJ found that Plaintiff did not

have “an impairment or combination of impairments that [met] or medically equal[ed] the severity

of” a listed impairment. AR at 708–09.

           B. Step Four9

                1. Residual Functional Capacity (“RFC”)10

           After considering the record, the ALJ found that Plaintiff had the RFC to perform

sedentary11 work with the additional limitations of:


7
 The ALJ also found that Plaintiff met the insured status requirements of the Social Security Act through June 30,
2017, which is required to be entitled to a period of disability and disability insurance benefits. AR at 702; see generally
42 U.S.C. §§ 416(j), 423; 20 C.F.R. § 404.101 (2019).
8
 The ALJ did not find Plaintiff’s plantar fasciitis to be a severe impairment because the evidence did not demonstrate
that the condition had an impact on her functioning for twelve consecutive months during the relevant time period.
AR at 704. Similarly, the ALJ found that Plaintiff’s mental impairments of depression and anxiety did not cause more
than a minimal limitation in her ability to perform “basic mental work activities.” Id. at 704–05.
9
 The Tenth Circuit has described step four of the sequential evaluation process as occurring in three distinct phases.
Winfrey, 92 F.3d at 1023. In phase one, the ALJ evaluates a claimant’s physical and mental residual functional capacity.
Id. In phase two, the ALJ assesses the physical and mental demands of the claimant’s past relevant work. Id. Last, the
ALJ applies the phase one findings to the phase two findings to determine whether, given the claimant’s RFC, she
could meet the physical and/or mental demands of her past relevant work. Id.
10
     The RFC describes the most a claimant can do despite her limitations. 20 C.F.R. § 416.945(a)(1).
11
     “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like

                                                             8
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 9 of 17




        Lifting ten pounds occasionally and less than ten pounds frequently; carrying ten
        pounds occasionally and less than ten pounds frequently; sitting for six hours and
        standing and/or walking for two hours; pushing and pulling as much as she can lift
        and carry. [Plaintiff] can handle items frequently with the left hand and can handle
        items frequently with the right hand. [Plaintiff] has fingering limitations frequently
        with the left hand and fingering limitations frequently with the right hand. [Plaintiff]
        can climb ramps and stairs occasionally; can never climb ladders, ropes, or scaffolds;
        can occasionally balance, stoop, kneeling [sic], crouch, and crawl. [Plaintiff’s] time
        off task can be accommodated by normal breaks.

AR at 710. In doing so, the ALJ noted that Plaintiff alleged that she was disabled by pain in her

hips, knees, back, and wrists. AR 710. The ALJ determined, however, that while Plaintiff’s

medically determinable impairments could reasonably be expected to produce her alleged

symptoms, her “statements concerning the intensity, persistence and limiting effect of [those]

symptoms [we]re not entirely consistent with the medical evidence and other evidence in the

record.” Id. at 710–11.

        In developing the RFC, the ALJ reviewed the objective medical evidence. The ALJ observed

that Plaintiff reported severe back and hip pain, which were the result of a 2012 automotive accident.

AR at 711 (citing AR at 296, 302). In 2012, imaging revealed “degenerative changes at L4-5 and

L5-S1, but no evidence of disc radiation, significant spinal stenosis, or neural foraminal narrowing.”

Id. (citing AR at 333). In 2014, Plaintiff was observed to have full strength in the lower extremities

and had a normal range of motion (without pain) in the lumbar spine. Id. at 711–12 (citing AR at

1198, 1201). Between 2013 and 2015, Plaintiff reported pain relief with trigger point injections. Id.

(citing AR at 358, 308, 318, 353–54, 422).

        Later in 2015, Plaintiff complained of severe back pain and underwent a L4-5 discectomy12



docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties.” 20 C.F.R. §§ 404.1567(a), 416.967(a).
12
   Sometimes spelled “diskectomy,” a discectomy “is a surgical procedure to remove the damaged portion of a

                                                         9
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 10 of 17




for treatment. Id. at 712 (citing AR at 426, 431, 512). Plaintiff reported thereafter feeling much

better. Id. (citing AR at 445). In January 2016, Plaintiff displayed “normal strength, tone, reflexes,

and sensation.” Id. (citing AR at 480). In May 2016, Plaintiff reported “an increased tolerance for

walking and lifting moderate weight” but had trouble with sitting for a prolonged period, driving,

and heavy housework. Id. (citing AR at 546). In August 2016, Plaintiff disclosed that she was better

able to manage and control her pain. Id. (citing AR at 571).

         The ALJ also addressed the objective medical evidence relating to Plaintiff’s knee pain and

carpal tunnel syndrome. The ALJ observed that although Plaintiff’s right13 knee displayed mild

degenerative disease, she was able to walk without the use of an assistive device and often displayed

intact functioning as well as a full range of motion. Id. at 713 (citing AR at 334, 475, 480, 489, 968,

974, 468). The ALJ also noted that while Plaintiff sought treatment for carpal tunnel syndrome, the

record did not reflect “extensive limitation of the upper extremities.” AR at 713–14 (citing AR at

452, 464, 477–78, 480, 574).

         Importantly, the ALJ found that Plaintiff’s “activities of daily living—such as walking,

gardening, attending and cleaning up after multiple parties in a single day, taking her sister to

appointments, taking care of her husband, taking care of her dogs, babysitting, and volunteering at

a veterinary office—all indicate[d] a higher level of functioning than alleged.” AR at 714 (citing

AR at 230–45, 340, 512, 546, 551, 640, 957–58, 980, 982).

         Last, the ALJ considered the opinion evidence of state agency consultants, Drs. Lammers

and DeBorja. AR at 715. Both consultants concluded that Plaintiff was “capable of performing work



herniated      disk    in    [the]    spine.”    Diskectomy,      Mayo      Clinic,   https://www.mayoclinic.org/tests-
procedures/diskectomy/about/pac-20393837 (last visited Jan. 13, 2021).
13
   Plaintiff also had a history of surgery on her left knee. AR at 713 (citing AR at 488).

                                                          10
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 11 of 17




at the light exertional level.” Id. (emphasis added).14 These opinions were accorded “significant

weight” because of the doctors’ “familiarity with Social Security disability standards” and because

the opinions were consistent with other evidence in the record. Id. at 715–16. Notably, the ALJ

tempered these opinions in favor of Plaintiff by finding that the record supported further limitation

to the sedentary exertional level with additional limitations. Id. at 716.

              2. Past Relevant Work

         Before her alleged disability onset date, Plaintiff worked as a security guard and a

housekeeper. AR at 716. Both positions are considered to require “light exertion.” Id. Based on the

vocational expert’s responses to hypothetical questions, the ALJ determined that the exertional

demands of Plaintiff’s past relevant worked exceeded her RFC. Id. Consequently, the ALJ’s analysis

proceeded to step five. Id.

         C.       Step Five

         “Considering [Plaintiff’s] age, education, work experience, and [RFC],” the ALJ found that

there were jobs that existed in “significant numbers in the national economy” that Plaintiff could

perform. AR at 717. The ALJ acknowledged that Plaintiff’s “ability to perform all or substantially

all of the requirements of [sedentary] work ha[d] been impeded by additional limitations.” AR at

717. Nevertheless, relying on the vocational expert’s testimony, the ALJ found that Plaintiff could

perform the requirements of representative occupations such as: (1) surveillance system monitor;

(2) food and beverage order clerk; (3) document preparer; (4) clerical mailer; and (5) touch up



14
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, you must have the ability to do
substantially all of these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                                           11
      Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 12 of 17




screener. Id. Because the ALJ found that Plaintiff could have made a successful adjustment to other

work, he determined that Plaintiff was not disabled between February 27, 2012, and January 17,

2017. AR at 718.

V.   DISCUSSION

       At issue is whether the ALJ correctly applied the pain assessment test set forth in Luna v.

Bowen, 834 F.2d 161 (10th Cir. 1987). More specifically, the question is whether the ALJ’s analysis

at step three of Luna requires remand. ECF 19 at 11–14. Recall that this step requires the ALJ to

consider all the evidence (objective and subjective) in evaluating whether the claimant’s pain is in

fact disabling. Kepler v. Chater, 68 F.3d 387, 390 (10th Cir. 1995) (quoting Luna, 834 F.2d at 163).

As noted supra at 3, Plaintiff brings three challenges to the ALJ’s step-three Luna analysis.

       A. The ALJ Linked the Pain Analysis to Substantial Evidence in the Record

       Plaintiff argues that the ALJ “did not provide the link required between [Plaintiff’s]

complaints of pain and her health history.” ECF 19 at 11. The Tenth Circuit has held that while

credibility determinations are “peculiarly the province” of the ALJ, an ALJ’s credibility finding

must be “closely and affirmatively linked to substantial evidence.” Kepler, 68 F.3d 387 (quoting

Diaz v. Secretary of Health & Human Servs., 898 F.2d 774, 777 (10th Cir. 1990)); Huston v. Bowen,

838 F.2d 1125 (10th Cir. 1998)). As correctly noted by Plaintiff, ECF 19 at 11, the use of boilerplate

language does not suffice. Miller v. Astrue, 496 F. App’x 853, 857 (10th Cir. 2012) (unpublished)

(citing Hardman v. Barnhart, 362 F.3d 676, 679 (10th Cir. 2004)). But an ALJ who “sets forth the

specific evidence he relies on in evaluating the claimant’s credibility” satisfies Kepler’s mandate.

Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000). Here, the ALJ satisfied this mandate.

       The ALJ “did more than ‘recite the general factors he considered.’” See Miller, 496 F. App’x


                                                 12
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 13 of 17




at 857 (quoting Qualls, 206 F.3d at 1372)). The ALJ’s pain analysis roughly consumed over three

and half pages of his single-spaced opinion. See AR at 710–14. Therein, the ALJ meticulously

described Plaintiff’s complaints of pain, the procedures she underwent to treat each source of pain,

and the evidence the ALJ believed contradicted Plaintiff’s assertion that her pain “was in fact

disabling.” Id.; see Luna, 834 F.2d at 163. For example, the ALJ observed that Plaintiff reported

that she “experienced occasional falls and stable pain” in late 2012. AR at 711 (citing AR at 354).

In support of his finding that Plaintiff’s pain was not disabling, the ALJ also cited that Plaintiff

walked for exercise (without the use of an assistive device) and experienced success with treatment.

Id. (citing AR at 308, 318, 353–54). In addition, the ALJ observed that Plaintiff frequently engaged

in work-like activities such as babysitting or volunteering. AR at 714; see, e.g., AR at 541, 640,

980–82. These are just some examples of the manner in which the ALJ tied his determination to

substantial evidence in the record. See AR at 711–14; see Qualls, 206 F.3d at 1372; see also Polson

v. Astrue, 508 F. App’x 705, 708 (10th Cir. 2013) (unpublished) (holding that because the ALJ “did

more than merely recite boilerplate language” and provided “specific reasons for his credibility

determination,” linking it “to the evidence, as required,” the ALJ “properly evaluated” the plaintiff’s

credibility); Miller, 496 F. App’x at 857–58 (holding that an ALJ’s citations to plaintiff’s objective

medical records and reports of daily activities were sufficient to uphold the ALJ’s credibility

determination). Moreover, to the extent that Plaintiff asks the Court to reweigh the evidence,15 the

Court must decline any such invitation. See Hendron v. Colvin, 767 F.3d 951, 956 (10th Cir. 2014).


15
  Plaintiff insists that “the ALJ appears to have overlooked certain aspects of the treatment records that he relied upon
as instances of inconsistency.” ECF 19 at 11. Plaintiff takes these purported oversights as evidence that the “ALJ did
not sufficiently articulate specific reasons for questioning [Plaintiff’s] credibility.” ECF 19 at 12. But because the
ALJ’s credibility findings were “closely and affirmatively linked to substantial evidence,” Plaintiff’s argument
amounts to an “impermissible reweighing of the evidence.” See Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir.
2005).

                                                           13
      Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 14 of 17




       B. The ALJ Did Not Err by Citing Plaintiff’s Daily Activities to Support Credibility
          Determination

       Plaintiff asserts that the ALJ overemphasized the degree to which Plaintiff’s daily activities

demonstrated that her pain was not disabling. See ECF 19 at 12–13 (“[Plaintiff’s] minimal activities

often performed sporadically or on occasion should not discredit [Plaintiff’s] allegations of pain.”

(emphasis in original)). An ALJ may weigh and evaluate “numerous factors in determining the

credibility of pain testimony,” including “the nature of [a claimaint’s] daily activities.” Huston, 838

F.2d at 1132; see also Newbold v. Colvin, 718 F.3d 1257, 1267 (10th Cir. 2013) (same) (citing

Wilson v. Astrue, 602 F.3d 1136, 1146 (10th Cir. 2010)). An ALJ must be mindful, however, that

“sporadic performance of household tasks or work does not establish that a person is capable of

engaging in substantial gainful activity.” Krauser v. Astrue, 638 F.3d 1324, 1333 (10th Cir. 2011)

(quoting Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993)).

       The Court concludes that the ALJ did not err in considering Plaintiff’s daily activities.

Although reasonable minds could debate whether activities like attending and cleaning up after

multiple parties qualifies as a “daily activity,” the ALJ did point to several daily (or at least non-

sporadic) activities that do indicate a higher level of functioning than alleged. AR at 714. For

example, Plaintiff regularly gardened and reported that she walked for exercise. See, e.g., AR at

340, 354, 441, 486, 546, 553, 554, 555. And the Court is unpersuaded that Plaintiff’s oft-reported

soreness after engaging in some of the activities cited made it impermissible for the ALJ to consider

those activities in finding that Plaintiff’s pain was not disabling. C.f. Brown v. Bowen, 801 F.2d 361,

362–63 (10th Cir. 1986) (“[D]isability requires more than mere inability to work without pain.”).

Moreover, even if the cited activities when viewed in isolation were insufficient to find that

Plaintiff’s pain was not disabling, the overwhelming majority of the ALJ’s pain analysis relied on

                                                  14
       Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 15 of 17




the objective medical evidence, which indicated that Plaintiff was an independent ambulator, had

full range of motion in her joints, and underwent treatment (both conservative and surgical) that was

often effective. AR 711–14. Accordingly, the ALJ did not improperly cite “sporadic performance

of household tasks or work” as establishing that Plaintiff’s pain was not disabling. See Krauser, 638

F.3d at 1333. If anything, the ALJ’s discussion of Plaintiff’s daily activities merely affirmed what

the objective medical evidence already established.

         C. The ALJ Considered Plaintiff’s Attempts to Seek Treatment for Hip and Back Pain

         Finally, Plaintiff argues that the “ALJ’s pain analysis failed to consider that [Plaintiff’s]

persistent attempts to obtain relief from her chronic back pain as well as pain in her hips served to

enhance the intensity and distress she suffer[ed] due to her symptoms.” ECF 19 at 13 (emphasis

added). The Tenth Circuit has held that, in evaluating a claimant’s pain, an ALJ should consider the

claimant’s attempts to seek treatment for that pain and her willingness to try any treatment

prescribed. Luna, 834 F.2d at 165.

         Plaintiff’s position is without merit. The Court begins by observing that Plaintiff does not

identify nor, after reviewing the record, is the Court aware of a treatment that Plaintiff underwent

(within the relevant period considered by the ALJ) after which her symptoms became worse. See

ECF 13–14.16 To the extent Plaintiff’s position is better framed as arguing that the ALJ did not fully

consider her attempts to seek treatment (as well as the efficacy of any such treatment), it is also



16
  Plaintiff appears to identify a February 2017 surgery as an example of treatment, intended to relieve her pain
symptoms, after which she was left worse off. ECF 19 at 14 (citing AR at 629). Assuming arguendo that this surgery
did in fact exacerbate Plaintiff’s symptoms, the Court agrees with the Commissioner in that the inclusion of this surgery
as part of Plaintiff’s argument is at least curious if not misleading. After all, the ALJ was instructed to only consider
whether Plaintiff was disabled between February 27, 2012 (her alleged disability onset date), and January 17, 2017.
AR at 802. The February 2017 surgery, therefore, was irrelevant to the period considered by the ALJ.


                                                           15
      Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 16 of 17




without merit. For instance, the ALJ expressly addressed Plaintiff’s treatment consisting of

“physical therapy, message therapy, steroid injections, and a TENS[17] unit.” AR at 711 (citing AR

at 297, 308, 321, 340–49, 394, 474). And the ALJ acknowledged that some components of the

treatment were not always effective. See e.g., AR at 711 (“noting . . . no significant relief from

physical therapy” Id. (citing AR at 354)); see also AR at 712 (“[Plaintiff] reported continuing to

have good results from injections, but noted that the results only last[ed] for a couple of weeks.” Id.

(citing AR at 358)). Because the ALJ considered Plaintiff’s attempts to seek treatment for her

symptoms, the Court considers Plaintiff’s position to the contrary as a request that the Court reweigh

the evidence. The argument fails for that reason. See Hackett, 395 F.3d at 1173.

VI. CONCLUSION

        The ALJ applied the correct legal standards and his findings and decision were supported

by substantial evidence.

        IT IS THEREFORE RECOMMENDED that the Commissioner’s final decision be

AFFIRMED, that Plaintiff’s Motion be DENIED, and that the instant cause be DISMISSED

WITH PREJUDICE.




17
  “TENS” stands for “transcutaneous electrical nerve stimulation.” Self-Care Approaches to Treating Pain, Mayo
Clinic, https://www.mayoclinic.org/self-care-approaches-to-treating-pain/art-20367322 (last visited Jan 15, 2021). A
TENS device “helps relieve pain by delivering low-level, pulsed electrical currents that pass through the skin to the
area of pain. These currents stimulate . . . peripheral nerves to induce pain relief.” Id.

                                                         16
  Case 1:20-cv-00155-JAP-GJF Document 24 Filed 01/28/21 Page 17 of 17




    SO RECOMMENDED.




                                      ________________________________________
                                      THE HONORABLE GREGORY J. FOURATT
                                      UNITED STATES MAGISTRATE JUDGE

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a copy of
these Proposed Findings and Recommended Disposition they may file written objections with the Clerk of
the District Court pursuant to 28 U.S.C. § 636(b)(1)(c). Any request for an extension must be filed in
writing no later than seven days from the date of this filing. A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have appellate
review of the proposed findings and recommended disposition. If no objections are filed, no appellate
review will be allowed.




                                                 17
